               LAW OFFICE. OF VICTOR J. MOLINA
930 Grand Concourse, Suite 1A                                           Tel. (71 8) 401-1600
Bronx, New York 10451                                                  Fax (718) 401-1 6 I 1
ADMITTED lN N.Y. & N.J.                                      EMAIL: v.j.molina@verizon.net



Honorable Sidney H. Stein
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

    Re:        U.S.A. v. JOSE CASTILLO                       Docket No . I 8 Cr 879-shs
Hon. Judge Stein:
       I respectfully request that the sentencing of the defendant scheduled for January 7,
2020 be adjourned for 45 days or to February 2 I, 24, 25, 28, 2020.

       I erroneously had the case in my calendar as scheduled for conference and did not
prepare a sentencing memorandum.
        I spoke to the Assistant United States Attorney Ms. Qian, and she joins in my request
to adjourn the sentencing date

        I apologize to the court for the error.

      Tk~N~~
    *- ~, ol//,'/)7)().,tJ. ~~                                         ina
    11::;,::fo/:~~                                       Attorney r Defendant
                                                         JOSEC~ TILLO
